Citation Nr: 0015116	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fracture of the radial head, left elbow (minor), currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for left ulnar nerve neuralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  

This appeal arose from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The RO, in pertinent part, granted a 10 
percent evaluation for status post fracture of the radial 
head of the left elbow, effective June 5, 1997; denied 
entitlement to an evaluation in excess of 30 percent for 
PTSD, and denied entitlement to service connection for status 
post left ulnar nerve entrapment syndrome repair and 
peripheral neuritis.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in July 1998, a transcript of which has been 
associated with the claims folder.  

In October 1998 the RO granted entitlement to service 
connection for ulnar nerve neuralgia of the left elbow with 
assignment of a 10 percent evaluation effective June 5, 1997, 
and affirmed the determinations previously entered.  

In October 1999 the RO granted entitlement to a 100 percent 
evaluation for PTSD effective August 22, 1995, and to 
Dependents' Educational Assistance effective October 28, 
1999.  The RO affirmed the determinations previously entered 
and denied entitlement to special monthly compensation by 
reason of being in need of regular aid and attendance or on 
account of being housebound.  The veteran has advised the RO 
of his full satisfaction with the grant of a 100 percent 
evaluation for PTSD, and has not filed a notice of 
disagreement with the denial of entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The radial head fracture with arthritis is not shown to 
be ununited, or manifested by marked varus or valgus 
deformity, nonunion, limitation of flexion to 90 degrees, 
limitation of extension to 75 degrees, limitation of 
supination to 30 degrees or less, or limitation of pronation 
beyond the last quarter of arc such that the hand does not 
approach full pronation.  

2.  Ulnar neuralgia/neuritis is no more than moderate in 
degree.  

3.  The manifestations of service connected ulnar 
neuralgia/neuritis are mostly sensory, with only very slight 
hand weakness shown to be wholly sensory.  

4.  A tender and painful left ulnar operative scar is 
associated with service-connected left ulnar nerve neuralgia.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post fracture of the radial head, left elbow, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5010, 5206, 
5207, 5209, 5212, 5213 (1999).  

2.  The criteria an initial evaluation of 20 percent for left 
ulnar nerve neuralgia have been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a, 
Diagnostic Code 8716 (1999).  

3.  The criteria for a separate 10 percent evaluation for a 
left ulnar surgical scar have been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 
7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran fractured 
the head of the left radius in 1969.  A report from a private 
neurosurgeon dated in June 1983 indicated that he had 
undergone an ulnar transposition operation for left ulnar 
neuropathy in February 1983.  The examiner stated that an old 
fracture of the left elbow contributed to the development of 
neuropathy.  

Review of the treatment reports of record discloses that the 
veteran is right-hand dominant.  

The veteran contends that his left elbow disability has 
worsened with pain radiating into his left hand, and numbness 
from his left elbow to the fourth and fifth fingers.  

VA examinations were conducted in June 1997.  Diagnoses 
included status post fracture of the left radial head, status 
post left ulnar nerve entrapment syndrome with surgical 
repair, peripheral neuritis (ulnar nerve) and degenerative 
joint disease of the left elbow secondary to trauma.  

The veteran's complaints were pain in the left forearm along 
the route of the ulnar nerve with increasing weakness of two 
fingers and inability to straighten his elbow.  He reported 
pain in the elbow, hand and fingers.  The examiner then 
stated that he was complaining of weakness, pain, and 
numbness of the left hand and elbow.  There was tenderness 
and swelling of the medial aspect of the left elbow.  

The examiner also noted that there was a four inch tender, 
irregular scar of the medial aspect of the left elbow.  
Palpation caused paresthesia both proximally and distally.  
The left elbow had motion of 20 to 110 degrees of the left 
elbow.  The examiner noted that the range reflected both 
passive and active motion.  The examiner added there was 
weakness of the grip of the left hand.  

X-rays of the elbow showed post traumatic degenerative joint 
disease.  

In a report of contact submitted in May 1998 the veteran 
reported that his elbow was in constant pain.  

The veteran testified at his hearing in July 1998 regarding 
his elbow injury in service and a subsequent ulnar nerve 
transposition operation.  The testimony was brief with the 
bulk focusing on another claim.  

An August 1998 VA neurological examination report shows the 
veteran recounted essentially continuous symptoms since his 
injury with spontaneous flare-ups when using his left upper 
extremity, extending his elbow, or experiencing pressure on 
the elbow.  He reported pain lasting four to five seconds 
associated with tingling paresthesias in the ulnar two 
fingers of the left hand.  It was noted that he experienced 
paresthesias and burning dysesthesias in the ulnar 
distribution of the left upper extremity.  Symptoms were 
confined to the distribution of the left ulnar nerve.  

The veteran reported that he had 15 to 20 episodes of 
symptoms per day.  The pain reportedly could reach a rating 
of 10 on a scale of one to 10 but usually was in the range of 
five to six.  He denied weakness or fatigue but did report 
functional loss when putting his hands in certain positions.  

Treatment consisted of avoidance of use and the report 
indicated that the veteran would have to decrease the use of 
his arm whenever pain would occur.  He reported that no 
medication improved his symptoms.  



The examination revealed a large scar over the left elbow 
that was approximately 10 centimeters in length.  Strength 
was 5/5 in the upper extremities including the interosseous 
hand muscles.  Reflexes were 2+ and symmetric.  Sensation was 
normal except in the small finger, which showed less than 10-
millimeter two-point discrimination.  The ring finger showed 
six-millimeter two-point discrimination while the other 
fingers, by comparison, had four-millimeter two-point 
discrimination.  

The examiner stated that there was no paralysis or neuritis 
but there was neuralgia from irritation of the nerve.  
Abnormalities were limited to the ulnar nerve at the elbow.  
There was a significant loss of sensory function but no loss 
of motor function and no muscle wasting or atrophy.  

Examination further showed a 27 degree flexion contracture.  
Full flexion was accomplished to 128 degrees with pain and 
125 degrees without pain.  Pain began at 25 degrees on 
extension, which was the maximum extension.  There was no 
additional limitation by pain, fatigue, weakness or lack of 
endurance.  

The examiner noted that electrodiagnostic studies showed 
ulnar sensory responses consistent with ulnar neuropathy.  
The diagnosis was left ulnar mononeuropathy, secondary to 
ulnar nerve injury from the elbow fracture.  

An August 1998 electromyography (EMG)/nerve conduction 
velocity (NCV) study noted findings consistent with left 
ulnar mononeuropathy, most likely secondary to entrapment at 
the elbow.  

The August 1998 VA orthopedic examination report shows the 
veteran recounted pain in his elbow and numbness in the ulnar 
nerve distribution with some pain.  


The examination showed the forearms to be of almost equal 
girth.  Grip strength was quite good.  There was no atrophy 
in the small muscles of the hand and the ulnar enervated 
muscles were the same bilaterally.  He had rather distinct 
and anatomic ulnar nerve numbness.  There was a large scar 
from a prior ulnar nerve transposition and he showed 
tenderness to percussion over the transposed ulnar nerve.  

The veteran's elbow was not deformed clinically.  His range 
of motion was from 10 degrees of flexion to 120 degrees of 
flexion.  He had 90 degrees of pronation but supination was 
only to 65 degrees in the flexed position.  X-rays showed 
extensive osteoarthritis.  

The examiner stated that he believed that the veteran had at 
least a fractured radial head.  He developed secondary 
arthritis, which caused him secondary ulnar nerve numbness.  
It was noted that for a short time he carried a diagnosis of 
rheumatoid arthritis but this turned out to be incorrect.  
Rather he had post traumatic arthritis of the left elbow and 
tardy ulnar nerve palsy that was sensory only, directly 
related to that.  

August 1998 x-rays showed advanced degenerative changes that 
were most likely post traumatic in nature.  

VA treatment records show a number of visits for complaints 
of left arm pain and numbness.  The records contain scant 
specific findings.  

The veteran was examined again by VA in August 1999.  He 
reported pain in the left elbow radiating into the ulnar two 
fingers of the left hand.  He also stated that he had pain in 
the dorsum of the left hand with increasing symptoms 
experienced with supination of the forearm.  Later in the 
report the symptoms were described as paresthesias of the 
ulnar two fingers and burning dysthesia of the hand and 
forearm.  

The veteran stated that pain was continuous and he rated it 
as between eight and ten.  He stated that Lortab relieved 
symptoms a little bit.  He reported pain, weakness, fatigue 
and functional loss.  

On examination a 10 centimeter scar was noted.  Two point 
discrimination was intact in all digits to five millimeters, 
including the ulnar territory on the left.  Strength was 5/5 
except for the interosseous hand muscles which were slightly 
weak.  Reflexes were 2+ and symmetric bilaterally.  

There was no paralysis but there was some evidence of 
neuritis in the left ulnar region with ulnar distribution 
neuralgia.  Involvement at the elbow was consistent with the 
scarring seen.  There was very minimal motor impairment 
manifested by a slight reduction in strength of the 
interosseous hand muscles on the left, but sensory function 
appeared to be spared.  Fine motor coordination was 
unaffected.  

The examiner noted that there was 25 degree flexion 
contracture at the elbow on the left.  Passive extension was 
accomplished to 23 degrees and was limited by pain.  Active 
flexion was to 125 degrees but passive flexion could be 
performed to 132 degrees with pain.  Pain limited further 
flexion.  He achieved 60 degrees of supination and 90 degrees 
of pronation.  There was no additional passive range of 
supination or pronation due to pain.  There was no additional 
limitation due to fatigue, weakness or lack of endurance.  
EMG/NCV studies performed in August 1999 revealed changes 
consistent with a mild left ulnar mononeuropathy.  

The diagnosis was a left elbow injury, and mild left ulnar 
mononeuropathy, secondary to a previous elbow injury.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  

It is essential, both in examinations, and in the evaluation 
of disability, that each disabling condition be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).  See also 
38 C.F.R. § 4.2.  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
supra, the Court held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20. 

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1999).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

Elbow motion for VA purposes is from 0 degrees (full 
extension) to 145 degrees (full flexion). Forearm pronation 
is from 0 to 80 degrees while supination is from 0 to 85 
degrees. 38 C.F.R. § 4.71, Plate I.  

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Where there is limitation of flexion of either the major 
forearm or the minor forearm to 110 degrees, a noncompensable 
evaluation is assigned.  Where limitation of flexion of 
either forearm is to 100 degrees, a 10 percent evaluation is 
assigned, and where there is limitation of flexion of either 
forearm to 90 degrees, a 20 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Where there is limitation of extension of either the major 
forearm or the minor forearm to 45 degrees, a 10 percent 
evaluation is assigned, and where there is limitation of 
extension of either forearm to 75 degrees, a 20 percent 
evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.




Limitation of supination of either forearm to 30 degrees or 
less is rated 10 percent disabling.  A 20 percent rating is 
assigned for limitation of pronation of either arm with 
motion lost beyond the last quarter of arc such that the hand 
does not approach full pronation.  Where motion is lost 
beyond middle of arc a 20 percent rating is assigned if it is 
the minor arm, and a 30 percent evaluation is assigned if it 
is the major arm.  38 C.F.R. §  4.71a Diagnostic Code 5213.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  If 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion, 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  


The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  

(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) Where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) Where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) Where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.



In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

In Hicks supra, the Court noted that "Diagnostic Code 5003 
and 38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  8 
Vet. App. 417.

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. 
§ 4.118; Diagnostic code 7803 (1999).

A superficial scar that is tender and painful on objective 
demonstration is rated 10 percent disabling.  38 C.F.R. 
§ 4.118; Diagnostic Code 7804 (1999).  

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805 
(1999).  

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale for the 
injury of the nerve involved with a maximum equal to severe 
incomplete paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate 
incomplete paralysis.  38 C.F.R. § 4.123.  

Peripheral neuralgia characterized by a dull and intermittent 
pain or typical distribution as to identify the nerve is to 
be rated on the same scale with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  


Severe neuralgia, falling short of complete paralysis is 
rated 30 percent disabling for the minor extremity and 40 
percent for the major extremity.  Moderate impairment is 
evaluated 20 percent disabling for the minor extremity and 30 
percent disabling for the major extremity.  Mild incomplete 
paralysis is evaluated as 10 percent disabling for either 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8716.  A note 
preceding the diagnostic codes for diseases of the peripheral 
nerves shows that when involvement is wholly sensory the 
rating should be for the mild, or at the most, the moderate 
degree.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

Initially the Board finds that the veteran's claims for 
increased compensation benefits for his left upper extremity 
disabilities are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his left upper extremity disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran has been afforded VA 
examinations of his left upper extremity disabilities, and 
has been afforded the opportunity to submit additional 
evidence and present additional arguments before a hearing 
officer at the RO.  The Board is unaware of any additional 
evidence which has not already been requested and/or obtained 
that is pertinent to the claims on appeal.  The Board is 
satisfied that the evidentiary record is sufficiently 
complete for the purpose of the current adjudications.


Status post fracture of the radial head, left elbow

First and foremost, with respect to residuals of a fracture 
of the radial head, the veteran's disability may be rated as 
impairment of the radius as the RO has done because a 
fracture of the radius is impairment of the radius.  Under 
38 C.F.R. § 4.20, as noted, it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  

However, conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Id.  In this case the veteran's 
fracture is not ununited.  There is no marked cubitus varus 
or valgus deformity of the radius, and there is no evidence 
of malunion or nonunion of the radius.  Therefore the 
diagnostic code chosen by the RO, Diagnostic Code 5212, or 
diagnostic code 5209 (other impairment of the elbow),  does 
not support an evaluation in excess of 10 percent.  

In fact, the primary characteristic of the veteran's fracture 
is arthritic changes and therefore a rating using the codes 
for arthritis and limitation of motion of the elbow and 
forearm is preferable.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Codes 5010, 5003, 5206, 5207, 5213.  

When the veteran was examined by VA in June 1997, left elbow 
motion was from 20 degrees to 110 degrees.  This included 
passive and active motion according to the examiner.   The VA 
neurological examination of August 1998 noted a flexion 
contracture to 27 degrees.  The veteran could flex to 125 
degrees without pain and to 128 degrees with pain.  Pain 
began at 25 degrees on extension and the maximum extension 
was at that point.  On the VA orthopedic examination the same 
month, range of motion was from 10 degrees extension to 120 
degrees of flexion.  This is improved extension but slightly 
decreased flexion.  





On the most recent VA examination of record from August 1999, 
there was a 25 degree flexion contracture at the elbow on the 
left.  Passive extension was accomplished to 23 degrees and 
was limited by pain.  Active flexion was to 125 degrees, but 
passive flexion could be performed to 132 degrees with pain.  
Pain limited further flexion.  There was no additional 
limitation due to fatigue, weakness or lack of endurance.  
DeLuca supra.  

These ranges of motion do not reflect limitation of flexion 
to 90 degrees, which is required for a higher evaluation of 
20 percent; nor is extension limited to 75 degrees, which 
would also warrant a higher evaluation of 20 percent.  

The August 1998 VA orthopedic examination report shows 
supination and pronation were tested.  Pronation was to 90 
degrees or more than full pronation.  38 C.F.R. § 4.71, Plate 
I.  Supination was limited to 65 degrees.  

When the veteran was examined by VA in 1999, he was capable 
of 60 degrees of supination and 90 degrees of pronation.  
There was no additional passive range of supination or 
pronation due to pain.  There was no additional limitation 
due to fatigue, weakness or lack of endurance.  DeLuca supra.

These findings do no reflect a degree of limitation of 
supination or pronation sufficient to warrant an increased or 
higher initial evaluation.  38 C.F.R. §  4.71a Diagnostic 
Code 5213.  Supination was not limited to 30 degrees or less, 
even considering limitation of motion due to pain and other 
functional impairment and even limitation to that extent only 
warrants a 10 percent evaluation.  There was no indication of 
limitation of pronation with motion lost beyond the last 
quarter of arc such that the hand does not approach full 
pronation.  Id.  



In summary, the veteran's radial head fracture with arthritis 
is not shown to be ununited, or manifested by marked varus or 
valgus deformity, nonunion, limitation of flexion to 90 
degrees, limitation of extension to 75 degrees, limitation of 
supination to 30 degrees or less, or limitation of pronation 
beyond the last quarter of arc such that the hand does not 
approach full pronation.  Accordingly, the criteria for an 
increased evaluation have not been met or approximated under 
any of the pertinent diagnostic criteria.  

Under Hicks supra, and 38 C.F.R. § 4.59, motion is considered 
limited where painful.  See also DeLuca supra.  As noted by 
the examiners and in the above analysis, even treating motion 
is limited where painful the criteria for the next higher 
evaluation have not been met or nearly approximated.  

In addition to the diagnostic criteria considered above, the 
Board considered the other diagnostic codes pertaining to the 
elbow and forearm order to ascertain whether another 
diagnostic code provided for a higher evaluation. There has 
been no showing of ankylosis (Diagnostic Code 5205).  

There is no evidence of finger symptomatology due to nerve 
injury, which is addressed directly below.  The Board finds 
that the evidentiary record does not warrant assignment of 
"staged" ratings pursuant to Fenderson, supra.


Left ulnar nerve neuralgia

The veteran's ulnar nerve injury has been shown to be 
primarily neuralgia, but does include a slight neuritis 
component.  His symptoms have mainly consisted of ulnar 
distribution dysesthesias and paresthesias, but he has also 
reported some hand weakness.  

A VA examiner in 1997 felt that the veteran had neuritis with 
some grip weakness.  The August 1998 VA neurological and 
orthopedic examination reports show that reflexes and 
strength were unimpaired.  

The neurologist found that there was no neuritis at the time 
and there was no muscle wasting or atrophy.  EMG and nerve 
conduction studies were considered in reaching those 
conclusions.  

The August 1999 VA neurological examination report shows the 
neurologist found a slight reduction in strength of the 
interosseous hand muscles with no muscle wasting or atrophy, 
and no fine motor incoordination.  Sensory impairment 
appeared spared at the time.  Reflexes were 2+ and symmetric.  
The examiner felt that the veteran had neuritis and neuralgia 
in the ulnar region on the left.  

The Board is persuaded that the veteran has a bothersome 
neuralgia as well as mild or slight neuritis symptoms.  The 
manifestations are sensory with some very slight motor 
involvement.  

When involvement is wholly sensory, the service connected 
disability is to be rated in the typical case as mild or at 
most moderate.  The veteran has reported regular pain and 
numbness with numerous daily flare-ups of symptoms provoked 
by use.  Given his symptoms and the combination of slight 
hand weakness and regular complaints of paresthesias and 
dysesthesias, the Board, upon review of all of the evidence 
including the treatment records and his statements finds that 
his symptomatology is significant enough that his disability 
should be rated as moderate.  The criteria for a 20 percent 
evaluation have therefore been met.  

A higher evaluation of 30 percent is provided for moderate 
impairment of the major extremity.  However, in the veteran's 
case, the service connected disability affects his left or 
minor extremity.  A 30 percent evaluation is available when 
impairment of the minor extremity is severe.  Given that 
motor impairment is only slight in this case, and that most 
of the veteran's symptomatology appears to be sensory, the 
Board cannot accept that he has severe impairment.  The 
medical evidence of record does not support that the veteran 
has severe impairment associated with left ulnar neuritis and 
neuropathy.  


Left ulnar surgical scar

The Board notes that the evidence of record establishes that 
the veteran has a tender and painful scar from a left ulnar 
nerve transposition associated with the service-connected 
disability.  

The Board therefore concludes that scar warrants a separate 
10 percent evaluation pursuant to 38 C.F.R. § 4.118a, 
Diagnostic Code 7804.  A higher evaluation is not supported 
unless there was evidence that the scar itself caused 
limitation of function of the left upper extremity.  There is 
no evidence of separate impairment aside from impairment from 
the underlying ulnar nerve neuralgia and limitation of motion 
due to arthritis of the elbow, both of which are separately 
evaluated.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the provisions of 3.321(b)(1) in connection with the claim of 
entitlement to an increased evaluation for status post 
fracture of the radial head of the left elbow.  

While the RO also provided the criteria for assignment of 
extraschedular evaluation in connection with the veteran's 
claim for an increased initial evaluation for left ulnar 
nerve neuralgia, it did not actually refer to them in its 
discussion; however, it is clear that they were considered.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that he currently has extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service-connected disabilities at 
issue.  Therefore, there exists no basis upon which to refer 
the veteran's case to the Director or Under Secretary for 
consideration of extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his left upper extremity symptoms.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation for status post 
fracture of the radial head, left elbow, currently evaluated 
as 10 percent disabling, is denied.  

Entitlement to an initial evaluation of 20 percent for left 
ulnar nerve neuralgia is granted, subject to the governing 
criteria applicable to the payment of monetary awards.  

Entitlement to a separate compensable evaluation of 10 
percent for a left ulnar surgical scar is granted, subject to 
the governing criteria applicable to the payment of monetary 
awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

